First let convey my
warmest congratulations to you, Mr. President, on your
election. As we enter the new millennium, the United
Nations is crossing a significant threshold, and we need
a seasoned hand to lead us. Your long experience with the
23


United Nations, first as a freedom fighter, now as Foreign
Minister of Namibia, will stand us in good stead.
Let me also thank your distinguished predecessor,
Mr. Didier Opertti of Uruguay, for the good work he did
last year.
As a fellow small State, Singapore would also like to
warmly welcome the three new Members to the United
Nations: Kiribati, Nauru and Tonga. We hope that they will
also join the forum of small States.
I wish to pose this question: Will the United Nations
survive in the twenty-first century? I have framed this
question provocatively because I believe that the United
Nations has not yet adequately come to grips with the
central challenges of its next phase of development. Unless
it does so, my question may not be just rhetorical.
To be sure, the United Nations has been seized of
efforts at reform for several years. But what is required
must go beyond the modification of existing institutions or
organizational structures. The issue is not just how to make
the General Assembly, the Security Council, the Secretariat
or other organs work more effectively, although that is
important. But we cannot succeed if we neglect the broader
context of such endeavours. The key question is whether
the current United Nations is conceptually and
constitutionally sound.
The simple but hard-won lesson of this century's
experiments with international organizations, from the
League to the United Nations, is that the United Nations
must work within the framework of the state system. If the
United Nations has worked better or has lasted longer than
the League, it is because the United Nations has
accommodated the state system rather than posed a direct
threat to it. Its Member States see the United Nations as an
additional protective umbrella, not as a body that
diminishes them.
The League's Covenant was based on different
premises. It emphasized disarmament. It promoted
collective security. It required States to submit disputes to
arbitration and judicial settlement. By doing so, the League
posed an explicit challenge to the rights of States. On the
other hand, the United Nations can do nothing that its
Members do not expressly allow it to do. Our Charter is
clear and explicit that the United Nations is based on the
principle of the sovereign equality of its Members. It also
stresses the concomitant principle of non-interference in
internal affairs.
But these premises are now under pressure. As the
twentieth century draws to a close, the state system is on
the verge of major transformation. This will profoundly
affect all Members and the United Nations itself.
I do not predict the end of the nation State. The
concept of sovereignty is undergoing profound
modification, but it does not seem likely that the nation
State will simply disappear. No viable alternative to
organizing international political life has yet emerged, no
matter how inadequate or ineffective the current form
may have become. Radical proposals for restructuring the
framework of the state system will inevitably invite
disappointment. The United Nations must therefore work
within the existing framework, even as that framework is
being transformed. Herein lie the subtlety and the
difficulty of the new challenge.
Two forces are impelling change: the pressures of a
truly integrated world economy and the end of the cold
war. Neither is adequately understood; even less
understood is their interplay. This dialectic simultaneously
impels an unprecedented degree of international
cooperation and makes international cooperation more
difficult to achieve.
There have always been issues which required States
to work together. Interdependence is not new. In a sense,
it is as old as the state system. To be sure, the number
and scope of transnational issues that require international
cooperative action have now expanded, but this is a
change of degree, not of kind. Globalization is not just
more interdependence.
While globalization's effects are most evident in
finance and economics, there are far-reaching implications
across a range of issues. It affects the very notion of
statehood and government as they have hitherto been
understood.
The essential function of any Government is to
govern — to provide public goods and services to its
citizens within its borders. But in a globalized economy,
national borders no longer include sufficient territory to
function as self-contained economic units. Financial
geography and economic geography no longer coincide
with political geography. This mismatch means that
Governments no longer have a monopoly of legitimate
24


power within their own state boundaries. This does not
challenge the de jure sovereignty of States, but profoundly
alters every Government's de facto capacity to govern.
The challenge is not, as it was throughout history,
merely of one State circumscribing the sovereignty of
another — of the powerful forcing their will on the weak.
The real challenge is now within each State, no matter how
powerful.
Dealing with this phenomenon poses a different kind
of challenge than just insisting on the legal concept of
sovereignty or persuading Governments to work together on
specific issues. It forces a reconceptualization of the very
idea of government and statehood. It requires a complete
change of mindset by the powerful as well as by the weak.
This will be difficult and painful to achieve.
What is required is an unprecedented and qualitatively
new kind of international cooperation, not just cooperation
based on the alignment of national interests, as has occurred
throughout history. It requires the redefinition of what
constitutes both “nation” and “interests”. States can no
longer just collide or cooperate at the boundaries of their
sovereignties. It demands nothing less than shared
responsibility for governance and a pooling of
sovereignties.
For this new kind of international cooperation to be
constructed and take root, the imperative of cooperation
must be supported by practical experience that demonstrates
that it is superior to any other political alternative. It is here
that the intersection and interplay of globalization and the
post-cold-war international order complicate matters.
The end of the cold war at first seemed to promise a
new dawn for the United Nations, opening up vast
potentialities for international cooperation unfettered by
ideological conflict. But these hopes have now been dashed.
In reality, the end of the cold war may have made
international cooperation less likely.
Paradoxically, the ever-greater integration of the world
economy has been accompanied by increasing political
fragmentation. The cold war was not just an ideological
geopolitical struggle; the cold war imposed identities that
transcended nationalism. Even those who sought to escape
the cold war in fact defined themselves in relation to it.
Irrespective of which side we stood for, the cold war was
the organizing principle for international action and the
concept by which we understood global events.
To those disoriented by the pressures of
globalization, the end of the cold war provided an
opportunity to seek reassurance and a new identity in real
or imagined ethnic nationalisms. The resulting
proliferation of States and the lack of a clear organizing
principle for international action have made cooperation
problematic.
The end of ideological conflict and the increasing
influence of market principles in all areas of life are
making economic efficiency an essential condition for
evaluating political actions. But globalization has
simultaneously eroded the ability of States to muster the
political consensus of their own citizens for such action.
It is therefore not very surprising that the right kind of
new response has not yet been forthcoming.
Of course, lip service is being paid to the need for
new international institutions to deal with new
transnational problems or to the reform of existing
international institutions, the United Nations among them.
But the more usual reaction to the mismatch between
economic geography and the political geography of state
boundaries has been defensive or a sterile triumphalism:
a new protectionism, xenophobic or nostalgic nationalisms
or, where a country feels strong and confident enough, a
new kind of extraterritoriality, reminiscent of the
nineteenth century. Strong States try to project their
national laws beyond their boundaries or insist on their
standards as conditionalities for trade and other kinds of
cooperative interactions.
The recognition that problems are global, and the
almost universal acceptance of the market, commands at
best only superficial international consensus. The real
responses, the most concrete and practical responses, have
been regional rather than universal.
This process is most advanced in Europe and North
America, through the European Union and the North
American Free Trade Agreement, and less so in Latin
America and Asia, through the Southern Cone Common
Market, the Asia-Pacific Economic Cooperation Council
and the Association of South-East Asian Nations Free
Trade Area. Tentative linkages are being explored
between regions. Africa has been only peripherally
engaged. But relying on regionalism as more than a
stopgap in a globalized world creates a latent instability.
If projected unchecked into the twenty-first century, this
must ultimately affect basic issues of war and peace. It is
obviously unacceptable for an entire continent to be
marginalized.
25


So a truly universal approach to shared responsibility
for global governance and pooling of sovereignties to deal
with global problems requires an international consensus on
what is legitimately in the general interest of still sovereign
States. No matter how compelling the issue or problem, this
is not self-evident.
The definition of what is in the legitimate public
interest within a specific State or nation is the product of a
long historical process, cultural attributes and a level of
economic development. It is the basic stuff of most political
contests in most States. Consensus is not easy to reach
domestically. It certainly will be even more difficult in an
international system that is concurrently united and divided
by globalization and the end of the cold war.
The international problem is compounded because the
expectation that the post-cold-war international system
would be multipolar has proved premature. A multipolar
world is still more a matter of potential rather than a
current reality. This has engendered discomfort.
The war in Kosovo focused such feelings. It threw
into brutal relief a trend that has been under way for some
time: that the absolute sovereignty of States has to be
qualified to require compliance with generally accepted
standards of conduct and respect for human rights.
This is not all that novel a notion. The traditional
approach of non-interference in domestic affairs was never
as absolute in practice as in theory. The doctrine of
humanitarian intervention dates from the nineteenth century,
when the powerful claimed the right to intervene in the
affairs of the weak. The war in Kosovo resonated with such
historical memories, thus adding to the discomfort.
It is a fact that sovereignty now coexists uneasily with
a different current of international law concerned with the
rights of individuals. These trends have not yet been
reconciled. But both trends are facts that cannot be wished
away. In any case, their logical compatibility is not the real
issue.
Notwithstanding Kosovo, it does not appear that the
majority of States have much to fear if they treat their
citizens well. There are many countries that treat their
citizens badly without any suggestion of any sanction
harsher than moral disapproval. Concern for human rights
has always been selective.
The more critical issue is related but different. The
loss of territorial reference points engendered by
globalization's mismatch between economic and political
geographies and the loss of strategic meaning after the
end of the cold war have made most international
reactions ad hoc.
We lurch from crisis to crisis, with no clear sense of
direction or consistency. Why Kosovo or East Timor and
not Africa? Are the rights of humans everywhere not
universal? How to choose when to intervene among the
all-too-many conflicts? In his statement to the General
Assembly this year, the Secretary-General has posed
several thoughtful challenges for us: “Nothing in the
Charter precludes a recognition that there are rights
beyond borders.” What the Charter does say is that armed
force shall not be used, save in the common interest. The
Secretary-General then asked, what is the common
interest? Who shall define it? Who will defend it? Under
whose authority? With what means of intervention?
I agree with the Secretary-General that these
questions will need to be answered and criteria
established. Rules and objective criteria for such
interventions are urgently needed. Failure to do so will
breed uncertainty and instability. If a new balance has to
be struck between sovereignty and other values, it should
be struck knowingly and with our eyes open. The
alternative is to be led, one step at a time, with the best
of intentions, by ad hoc solutions.
This will be a major challenge for the international
community if the United Nations is to remain relevant in
the coming century. This is because we can expect to face
many more situations which will pose the dilemma of
reconciling State sovereignty with international
intervention to redress violations of human rights.
We are all familiar with the pressures of the
international media and non-governmental actors. These
are realities but provide no satisfactory answers. It is not
politically acceptable that questions of international peace
and stability should be decided on an ad hoc basis. It is
even less acceptable that consensus on the need for more
peaceful modes of international cooperation should reflect
the preoccupations of a few.
What we need is to replicate on a global scale those
conditions that have made the pluralistic societies in
advanced economies still capable of collective action. No
Government anywhere can rule by coercion alone or lead
legitimately merely because it wields supreme power.
Resort to coercion or naked power is more often than not
taken to be a symptom of failure of government and not
its defining feature.
26


What is required, therefore, on the international stage
is what has already been accepted domestically — indeed,
insisted upon in the name of democracy: a modest
acceptance of the reality of diversity and a nuanced
appreciation of the difference between friends, friendly
critics and honest disagreements. Persuading those already
disoriented by globalization and rapid technological changes
requires patient and skilful diplomacy in the artful balance
of competing interests.
Despite the handicaps under which it laboured, and for
all its imperfections, the United Nations has played a
critical role in some of the great world issues of the first
four decades of its existence. It eased the pangs of
decolonization. It provided a cathartic theatre to vent the
most dangerous passions of the cold war. It provided the
means for the super-Powers to back down from unwanted
confrontations without grievous political costs to either.
From time to time, it scored notable successes in
peacekeeping operations around the world. At the same
time, the United Nations, through its specialized agencies,
continues to play a vital developmental role for the majority
of its Members.
But the United Nations experiences of the last decade
have been less happy. The United Nations has played at
best only a very marginal role in the great developments of
the closing years of the twentieth century that I have tried
to describe. It risks becoming increasingly divorced from
the very international realities in which it is inescapably
embedded.
Like all organizations of sovereign States, the United
Nations can only provide a mechanism for its Members to
use for whatever purpose their agreements or disagreements
dictate. But the United Nations cannot be just a tool of the
few, a repository for issues that no country is willing or
knows how to confront, or a convenient scapegoat. The
hard fact is that these are the roles that the United Nations
has been forced to play in recent years. It cannot continue
on this path without permanent damage.
In our century, the trend towards international
organization, towards the development of a more
predictable pattern of relationships between States and
international regimes that transcend individual sovereignties
is, I believe, established. There is no going back. Whether
we like it or not, the world has become too complex to be
dealt with except multilaterally.
But this does not mean that any particular international
institution will necessarily play an effective role in the
organization of international life in the next century. The
United Nations cannot assume that it will survive intact,
just by clinging on to structures and processes conceived
in 1945. The world has changed dramatically since then.
It will continue to do so. The United Nations has no
choice but to change in tandem.
This imperative is clear. What is unclear is how the
United Nations should change. That is why I have posed
more questions than I have provided answers. The process
of discussion must start now. The mechanism is at our
disposal. The responsibility to use it is ours. Whether we
will engage ourselves in this responsibility quickly
enough to make a difference to the United Nations is for
us to choose. I do not know how much time we have. I
only know that the time left is finite.











